ORIGINAL                                         06/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 22-0209


                                        DA 22-0209


CLARKSTON FIRE SERVICE AREA #6,
                                                                            -AI   -31   Ell
                                                                       JUN 2 3 2022
              Plaintiff and Appellee,                                Bowen C•reenvvooti
                                                                   Clerk of Supreme Court
                                                                      State of Montana
       v.

DAWN DAVIS LEMIEUX, STEVEN LEMIEUX
                                                                      ORDER
and TRACY ELLEN SHAW,

              Defendants,

MONTANA COMMUNITIES ASSOCIATION,

              Defendant and Appellant.



      Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until July 7, 2022, within which to
file the response to the 7 .4on to dismiss.
       DATED this           day of June, 2022.
                                                  For the Court,



                                                        /,/1,#/gr,\?
                                                              Chief Justice